UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-108057 COMMONWEALTH INCOME & GROWTH FUND V (Exact name of registrant as specified in its charter) Pennsylvania 65-1189593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive, Chadds Ford PA 19317 (Address, including zip code, of principal executive offices) (484) 785-1480 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered None N/A Securities registered pursuant to Section 12(g) of the Act: (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, (as defined in Rule 405 of the Act): YES ¨ NO T Indicate by checkmark if the registrant is not required to file reports pursuant to Section-13 or Section-15(d) of the Act. YES ¨ NO T Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YES T NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES T NO ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: YES T NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "accelerated filer, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Do not check if a smaller reporting company. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): YES o NO T State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the Registrant’s most recently completed second fiscal quarter: N/A Documents incorporated by reference: None 1 FORM 10-K DECEMBER 31, 2012 TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 9 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 Item 9A. Controls and Procedures 9 Item 9B. Other Information 9 PART III Item 10. Directors and Executive Officers and Corporate Governance 10 Item 11. Executive Compensation 11 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Item 13. Certain Relationships and Related Transactions and Director Independence 11 Item 14. Principal Accountant Fees and Services 13 PART IV Item 15. Exhibits and Financial Statement Schedules 13 Index to Exhibits 2 Forward-Looking Statements From time to time, we and our representatives may provide information, whether orally or in writing, including certain statements in this Annual Report on Form 10-K, which are deemed to be “forward-looking.” These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “will,” “should” and similar expressions, as they relate to us, are intended to identify forward-looking statements. Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended or using other similar expressions. We do not intend to update these forward-looking statements, except as required by law. We are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Annual Report on Form 10-K, any exhibits to this Form 10-K and other public statements we make. Such factors include, but are not limited to: the outcome of litigation and regulatory proceedings to which we may be a party; actions of competitors; changes and developments affecting our industry; quarterly or cyclical variations in financial results; development of new products and services; interest rates and cost of borrowing; our ability to maintain and improve cost efficiency of operations; changes in foreign currency exchange rates; changes in economic conditions, political conditions, trade protection measures, licensing requirements and tax matters in the foreign countries in which we do business; reliance on third parties for manufacturing of products and provision of services; and other factors that are set forth in the “Legal Proceedings” section, the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and other sections of this Annual Report on Form 10-K, as well as in our Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. PART I ITEM 1: BUSINESS GENERAL Commonwealth Income & Growth Fund V (the “Partnership” or “CIGF5”) was formed on May 19, 2003 under the Pennsylvania Revised Uniform Limited Partnership Act. The Partnership offered for sale up to 1,250,000 units of the limited partnership at the purchase price of $20 per unit (the “Offering”). The Partnership raised the minimum capital required ($1,150,000) and commenced operations on March 14, 2005. The Partnership terminated its offering of units on February 24, 2006 with 1,249,951 units ($24,957,862, net of transactions costs of $41,158) sold. Unless sooner terminated, the Partnership will continue until February 4, 2017. During the year ended December 31, 2012, there were no redemptions granted to limited partners. During the year ended December 31, 2011, limited partners redeemed 832units of the partnership for a total redemption price of approximately $5,000 in accordance with the terms of the limited partnership agreement. See “The Glossary” below for the definition of selected terms not otherwise defined in the text of this report. PRINCIPAL INVESTMENT OBJECTIVES The Partnership was formed for the purpose of acquiring various types of equipment, including computer Information Technology and other similar capital equipment. The Partnership utilized the net proceeds of the offering to purchase information technology and other similar capital equipment. The Partnership has utilized retained proceeds and debt financing (not in excess of 30% of the aggregate cost of the equipment owned or subject to conditional sales contracts by the Partnership at the time the debt is incurred) to purchase additional equipment. The Partnership acquires and leases equipment principally to U.S. corporations and other institutions pursuant to operating leases. The Partnership retains the flexibility to enter into full payout net leases and conditional sales contracts, but has not done so. The Partnership’s principal investment objectives are to: (a) acquire, lease and sell equipment to generate revenues from operations sufficient to provide annual cash distributions to Limited Partners; (b) preserve and protect Limited Partners’ capital; (c) use a portion of cash flow and net disposition proceeds derived from the sale, refinancing or other disposition of equipment to purchase additional equipment; and (d) refinance, sell or otherwise dispose of equipment in a manner that will maximize the proceeds to the Partnership. THERE CAN BE NO ASSURANCE THAT ANY OF THESE OBJECTIVES WILL BE ATTAINED Limited Partners do not have the right to vote on or otherwise approve or disapprove any particular investment to be made by the Partnership. Although the Partnership generally acquires new equipment, the Partnership may purchase used equipment. Generally, equipment is acquired from manufacturers, distributors, leasing companies, agents, owner-users, owner-lessors, and other suppliers upon terms that vary depending upon the equipment and supplier involved. Manufacturers and distributors usually furnish a limited warranty against defects in material and workmanship and some purchase agreements for equipment provide for service and replacement of parts during a limited period. Equipment purchases are also made through lease brokers and on an ad hoc basis to meet the needs of a particular lessee. As of December 31, 2012, all equipment purchased by the Partnership is subject to an operating lease. The Partnership may also engage in sale/leaseback transactions, pursuant to which the Partnership would purchase equipment from companies that would then immediately lease the equipment from the Partnership. The Partnership may also purchase equipment which is leased under full payout net leases or sold under conditional sales contracts at the time of acquisition or the Partnership may enter into a full payout net lease or conditional sales contract with a third party when the Partnership acquires an item of equipment. The Partnership may enter into arrangements with one or more manufacturers pursuant to which the Partnership purchases equipment that has previously been leased directly by the manufacturer to third parties (“vendor leasing agreements”). The Partnership and manufacturers may agree to obtain nonrecourse loans to the Partnership from the manufacturers, to finance the acquisition of equipment. Such loans would be secured only by the specific equipment financed and the receivables due to the manufacturers from users of such equipment. It is expected that the manufacturers of equipment will provide maintenance, remarketing and other services for the equipment subject to such agreements. As of December 31, 2012, the Partnership has not entered into any such agreement. The General Partner has the discretion, consistent with its fiduciary duty, to change the investment objectives of the Partnership if it determines that such a change is in the best interest of the Limited Partners and so long as such a change is consistent with the Partnership Agreement. The General Partner will notify the Limited Partners if it makes such a determination to change the Partnership’s investment objectives. TYPES OF EQUIPMENT The Partnership invests in various types of equipment subject to leases. Our investment objective is to acquire primarily high technology equipment including, but not limited to: servers, desktops, laptops, workstations, printers, copiers, and storage devices. Our General Partner believes that dealing in high technology equipment is particularly advantageous due to a robust aftermarket. Information technology has developed rapidly in recent years and is expected to continue to do so. Technological advances have permitted reductions in the cost of computer processing capacity, speed, and utility. In the future, the rate and nature of equipment development may cause equipment to become obsolete more rapidly. We also acquire high technology medical, telecommunications, and inventory management equipment. Our General Partner will seek to maintain an appropriate balance and diversity in the types of equipment acquired. The medical equipment we acquire may consist of ventilators, IV infusion pumps, long-term acute care beds, CT scanners, MRIs, flow cytometers, and other medical technology devices. The telecom equipment we acquire may include Cisco switches, routers, blade switches, wireless access points, and video conferencing systems. The market for high technology medical equipment is growing each year. Generally, this type of equipment will have a longer useful life than information technology equipment. This allows for increased re-marketability, if it is returned before its economic or announcement cycle is depleted. Other Equipment-Restrictions. The Partnership generally acquires information technology, telecommunications, medical technology and inventory management equipment. The General Partner is also authorized to cause the Partnership to invest in other types of business-essential capital equipment. The Partnership may not invest in any of such other types of equipment (i) to the extent that the purchase price of such equipment, together with the aggregate purchase price of all such other types of equipment then owned by the Partnership, is in excess of 25% of the total cost of all of the assets of the Partnership at the time of the Partnership’s commitment to invest therein and (ii) unless the General Partner determines that such purchase is in the best economic interest of the Partnership at the time of the purchase. There can be no assurance that any equipment investments can be found which meet this standard. Accordingly, there can be no assurance that investments of this type will be made by the Partnership. 3 DIVERSIFICATION Diversification is generally desirable to minimize the effects of changes in specific industries, local economic conditions or similar risks. However, the extent of the Partnership’s diversification, in the aggregate and within each category of equipment, depends in part upon the financing which can be assumed by the Partnership or borrowed from third parties on satisfactory terms. The Partnership’s policy not to borrow on a recourse basis will further limit its financing options. Diversification also depends on the availability of various types of equipment. Through December 31, 2012, the Partnership has acquired a diversified equipment portfolio, which it has leased to 33 different companies located throughout the United States. The equipment types comprising the portfolio at December 31, 2012 are as follows: Equipment Type Approximate % Audio Visual 3% Datacom 2% Industrial Precision 10% Inventory Control Systems 1% Laptops 6% Medical 25% Multifunction Centers 27% Servers 13% Storage 6% Workstations 7% Total 100% During the operational stage of the Partnership, the Partnership may not at any one point in time lease (or sell pursuant to a conditional sales contract) more than 25% of the equipment to a single person or affiliated group of persons. DESCRIPTION OF LEASES The Partnership generally purchases only equipment that is subject to a lease or for which a lease or similar agreement will be entered into contemporaneously with the consummation of the Partnership’s acquisition of the equipment. The General Partner leases the equipment purchased by the Partnership to third parties pursuant to operating leases. Types of leases which the General Partner may enter into are operating leases, finance leases, and conditional sales contracts: · Operating leases are relatively short-term (12 to 48 month) leases under which the aggregate noncancellable rental payments during the original term of the lease are not sufficient to permit the lessor to recover the purchase price of the subject equipment. · In a finance lease, the lessor generally recovers at least 90% of the present value of the equipment during the lease term. · A conditional sales contract generally provides that the noncancellable payments to the seller over the term of the contract are sufficient to recover the investment in such equipment and to provide a return on such investment. Under a conditional sales contract, the seller reserves title to and retains a security interest in, the equipment until the purchase price of the equipment is paid. In general, the terms of the Partnership’s leases, whether the equipment is leased pursuant to an operating lease or a finance lease, depend upon a variety of factors, including: the desirability of each type of lease from both an investment and a tax point of view; the relative demand among lessees for operating or full payout leases; the type and use of equipment and its anticipated residual value; the business of the lessee and its credit rating; the availability and cost of financing; regulatory considerations; the accounting treatment of the lease sought by the lessee or the Partnership; and competitive factors. An operating lease generally represents a greater risk to the Partnership than a finance lease, because in order to recover the purchase price of the subject equipment and earn a return on such investment, it is necessary to renew or extend the operating lease, lease the equipment to a third party at the end of the original lease term, or sell the equipment.On the other hand, the term of an operating lease is generally much shorter than the term of a finance lease, and the lessor is thus afforded an opportunity under an operating lease to re-lease or sell the subject equipment at an earlier stage of the equipment’s life cycle than under a finance lease.Also, the annual rental payments received under an operating lease are ordinarily higher than those received under a finance lease. The Partnership’s policy is to generally enter into “triple net leases” (or the equivalent, in the case of a conditional sales contract) which typically provide that the lessee or some other party bear the risk of physical loss of the equipment; pay taxes relating to the lease or use of the equipment; maintain the equipment; indemnify the Partnership-lessor against any liability suffered by the Partnership as the result of any act or omission of the lessee or its agents; maintain casualty insurance in an amount equal to the greater of the full value of the equipment and a specified amount set forth in the lease; and maintain liability insurance naming the Partnership as an additional insured with a minimum coverage which the General Partner deems appropriate. In addition, the Partnership may purchase “umbrella” insurance policies to cover excess liability and casualty losses, to the extent deemed practicable and advisable by the General Partner. As of December 31, 2012, all leases that have been entered into are “triple net leases”. Remarketing fees are paid to the leasing companies from which the Partnership purchases leases. These are fees that are earned by the leasing companies when the initial terms of the lease have been met. The General Partner believes that this strategy adds value since it entices the leasing company to remain actively involved with the lessee and encourages potential extensions, remarketing or sale of equipment. This strategy is designed to minimize any conflicts the leasing company may have with a new lessee and may assist in maximizing overall portfolio performance. The remarketing fee is tied into lease performance thresholds and is a factor in the negotiation of the fee. Remarketing fees incurred in connection with lease extensions are accounted for as operating costs. Remarketing fees incurred in connection with the sale of equipment are included in the gain or loss calculations. For the years ended December 31, 2012 and 2011, the Partnership incurred remarketing fees of approximately $47,000 and $159,000, respectively. For the years ended December 31, 2012 and 2011, cash paid for remarketing fees was approximately $54,000 and $143,000, respectively. Investment Criteria When evaluating potential lease transactions in which we will invest, the general partner and the Sponsor’s management team performs a detailed credit and risk analysis of both the lessee and the lease transaction itself. The risk of doing business with the potential lessee, and the economics of each particular transaction must both be acceptable to our portfolio management team and to our CEO, who specifically approves each and every lease transaction. Some of the criteria we evaluate are described below: Evaluation of Lessees The management team will perform a credit analysis (including a review of the financial statements, credit history and public debt record) of all potential lessees to determine the lessee’s ability to make payments under the lease. We focus our investments in investment grade to middle market credits meeting our minimum acceptable fundamental analysis criteria. These criteria involve an overall fundamental assessment of the lessee, and application our own proprietary “rating” model that is tailored to specific economic criteria that are important to us. In addition to preparing a detailed credit-write up at the time of initiation of a transaction, we also re-evaluate a lessee’s credit risk on a monthly basis, and may review interim and annual lessee financial statements. Generally, we seek lessees that have annual revenue of at least $10 million, have positive cash flow, and are not start-up entities, i.e., have been in business for at least five years. We will also apply a proprietary debt rating analysis when a Moody’s or Standard & Poor’s rating is not available. This allows us to create an equivalent, internal rating system without reliance solely on third-party models and analysis. Evaluation of Transactions As described above under “Description of Leases,” we prefer our lease investments to have a term of 12 to 36 months, and will not invest in a lease greater than 48 months. We engage in “Fair Market Value” lease transactions, which permit the lessee to purchase the equipment at the end of term for no less than the then fair market value of the equipment. We seek to limit or avoid leases that allow for early buyouts or terminations, as these arrangements reduce the predictability of our returns. Our focus is on Tier 1 information technology, telecommunications, and medical technology equipment, leased in transactions generally ranging in size from $50,000 to $1,000,000. We will consider larger transactions, but for diversification purposes will require such transactions to be divided among multiple lease schedules, and the general partner may even assign a portion of such larger transactions to other affiliated funds to further spread the risk involved in larger transactions. Also, where the equipment type and economic analytics are advantageous, we may engage in lease transactions involving other types of equipment, so long as we feel it is business-essential equipment for the lessee. Also, we conduct a detailed analysis, using a third-party consultant, to assess the residual value of the proposed equipment at the end of the original lease term. This includes an analysis of the equipment’s useful life and depreciation schedule, as well as the expected resale market of that equipment type and availability of remarketing channels. Finally, in assessing whether a proposed lease transaction will fit into our portfolio criteria, management will consider the amount of exposure we and our affiliated funds have to (i) the proposed asset type, (ii) the particular lessee, (iii) the lessee’s industry, and (iv) the geographic location of the equipment to be leased.  BORROWING POLICIES The General Partner, at its discretion, may cause the Partnership to incur debt in the maximum aggregate amount of 30% of the aggregate cost of the equipment owned, or subject to conditional sales contracts, by the Partnership at the time the debt is incurred, with monies received that are not considered “original proceeds” of the Partnership’s public offering. The Partnership incurs only non-recourse debt, which is secured by equipment and lease income therefrom. Such leveraging permits the Partnership to increase the aggregate amount of its depreciable assets, and, as a result, potentially increases both its lease revenues and its federal income tax deductions above those levels that would be achieved without leveraging. There is no limit on the amount of debt that may be incurred in connection with the acquisition of any single item of equipment. Any debt incurred is fully amortized over the term of the initial lease or conditional sales contract to which the equipment securing the debt is subject. The precise amount borrowed by the Partnership depends on a number of factors, including the types of equipment acquired by the Partnership; the creditworthiness of the lessee; the availability of suitable financing; and prevailing interest rates. The Partnership is flexible in the degree of leverage it employs, within the permissible limit. There can be no assurance that credit will be available to the Partnership in the amount or at the time desired or on terms considered reasonable by the General Partner. As of December 31, 2012, the aggregate nonrecourse debt outstanding of approximately $1,317,000 was approximately 11.8% of the aggregate cost of the equipment owned, with a carrying value of approximately $1,786,000 at December 31, 2012 and are nonrecourse liabilities of the Partnership. The Partnership may purchase some items of equipment without leverage. If the Partnership purchases an item of equipment without leverage and thereafter suitable financing becomes available, it may then obtain the financing, secure the financing with the purchased equipment to the extent practicable and invest any proceeds from such financing in additional items of equipment. Any such later financing will be on terms consistent with the terms applicable to borrowings generally. During 2012, the Partnership did not enter into any such agreements. In 2010, the Partnership obtained suitable financing as described above, in the aggregate amount of approximately $149,000. As of December 31, 2012, the debt obligation in connection with this agreement was fully paid. The General Partner may cause the Partnership to borrow funds, to the fullest extent practicable, at interest rates fixed at the time of borrowing. However, the Partnership may borrow funds at rates that vary with the “prime” or “base” rate. If lease revenues were fixed, a rise in the “prime” or “base” rate would increase borrowing costs and reduce the amount of the Partnership’s income and cash available for distribution. Therefore, the General Partner is permitted to borrow funds to purchase equipment at fluctuating rates only if the lease for such equipment provides for fluctuating rental payments calculated on a similar basis. Any additional debt incurred by the Partnership must be nonrecourse. Nonrecourse debt means that the lender providing the funds can look for security only to the equipment pledged as security and the proceeds derived from leasing or selling such equipment. Neither the Partnership nor any Partner (including the General Partner) would be liable for repayment of any nonrecourse debt. Loan agreements may also require that the Partnership maintain certain reserves or compensating balances and may impose other obligations upon the Partnership. Moreover, since a significant portion of the Partnership’s revenues from the leasing of equipment will be reserved for repayment of debt, the use of financing reduces the cash, which might otherwise be available for distributions until the debt has been repaid and may reduce the Partnership’s cash flow over a substantial portion of the Partnership’s operating life. As of December 31, 2012, the Partnership had not entered into any such agreements. The General Partner and any of its affiliates may, but are not required to, make loans to the Partnership on a short-term basis. If the General Partner or any of its affiliates makes such a short-term loan to the Partnership, the General Partner or affiliate may not charge interest at a rate greater than the interest rate charged by unrelated lenders on comparable loans for the same purpose in the same locality. In no event is the Partnership required to pay interest on any such loan at an annual rate greater than three percent over the “prime rate” from time to time announced by PNC Bank, Philadelphia, Pennsylvania. All payments of principal and interest on any financing provided by the General Partner or any of its affiliates are due and payable by the Partnership within 12 months after the date of the loan. REFINANCING POLICIES Subject to the limitations set forth in “Borrowing Policies” above, the Partnership may refinance its debt from time to time. With respect to a particular item of equipment, the General Partner will take into consideration such factors as the amount of appreciation in value, if any, to be realized, the possible risks of continued ownership, and the anticipated advantages to be obtained for the Partnership, as compared to selling such equipment. As of December 31, 2012, the Partnership has not entered into any debt refinancing transactions. Refinancing, if achievable, may permit the Partnership to retain an item of equipment and at the same time to generate additional funds for reinvestment in additional equipment or for distribution to the Limited Partners. LIQUIDATION POLICIES The General Partner intends to cause the Partnership to begin disposing of its equipment approximately 10 years after commencement of operations or in January 2015. Notwithstanding the Partnership’s objective to sell all of its assets and dissolve by February 4, 2017, the General Partner may cause the Partnership to dispose of all its equipment and dissolve the Partnership sooner, if warranted by economic conditions. Particular items of equipment may be sold at any time if, in the judgment of the General Partner, it is in the best interest of the Partnership to do so. The determination of whether particular items of Partnership equipment should be sold or otherwise disposed of is made by the General Partner after consideration of all relevant factors (including prevailing general economic conditions, lessee demand, the General Partner’s views of current and future market conditions, the cash requirements of the Partnership, potential capital appreciation, cash flow and federal income tax considerations), with a view toward achieving the principal investment objectives of the Partnership. As partial payment for equipment sold, the Partnership may receive purchase money obligations secured by liens on such equipment. MANAGEMENT OF EQUIPMENT Equipment management services for the Partnership’s equipment are provided by the General Partner and its affiliates and by persons employed by the General Partner. Such services will consist of collection of income from the equipment, negotiation and review of leases, conditional sales contracts and sales agreements, releasing and leasing-related services, payment of operating expenses, periodic physical inspections and market surveys, servicing indebtedness secured by equipment, general supervision of lessees to assure that they are properly utilizing and operating equipment, providing related services with respect to equipment, supervising, monitoring and reviewing services performed by others in respect to equipment and preparing monthly equipment operating statements and related reports. COMPETITION The equipment leasing industry is highly competitive.The Partnership competes with leasing companies, equipment manufacturers and their affiliated financing companies, distributors and entities similar to the Partnership (including other programs sponsored by the General Partner), some of which have greater financial resources than the Partnership and more experience in the equipment leasing business than the General Partner.Other leasing companies and equipment manufacturers, their affiliated financing companies and distributors may be in a position to offer equipment to prospective lessees on financial terms, which are more favorable, than those which the Partnership can offer.They may also be in a position to offer trade-in privileges, software, maintenance contracts and other services, which the Partnership may not be able to offer.Equipment manufacturers and distributors may offer to sell equipment on terms (such as liberal financing terms and exchange privileges or service contracts), which will afford benefits to the purchaser similar to those obtained through leases. Other competitive factors include pricing, technological innovation and methods of financing.Certain manufacturer-lessors maintain advantages through patent protection, where applicable, and through a policy that combines service and hardware with payment accomplished through a single periodic charge.As a result of the advantages, which certain of its competitors may have, the Partnership may find it necessary to lease its equipment on a less favorable basis than certain of its competitors. 4 INVESTMENTS Through February 25, 2013, the Partnership has purchased, or has made the commitment to purchase, the following equipment: Lessee Equipment Category Prorated Purchase Price Purchased Term In Months Agility Logistics Corp Oce Multifunction Centers 9 Agility Logistics Corp Oce Multifunction Centers 12 Agility Logistics Corp Oce Multifunction Centers 14 AK Steel Holding Corp. Oce Multifunction Centers 10 Alcatel-Lucent USA Inc. Digital Storage 36 Allegheny Energy Small IBM Servers 36 Alliant Techsystems Konica Multifunction Centers 36 Alliant Techsystems Konica Multifunction Centers 36 Alliant Techsystems Konica Multifunction Centers 36 Alliant Techsystems Small HP Servers 36 Alliant Techsystems Tape Drives 36 Alliant Techsystems Blade Servers 35 Alliant Techsystems Laptops 21 Alliant Techsystems Desktops - Tier 1 36 Alliant Techsystems Konica Multifunction Centers 36 Alliant Techsystems Blade Servers 36 Alliant Techsystems Blade Servers 36 Alliant Techsystems Audio Visual 36 Alliant Techsystems High Vol & Spec Printers 36 Alliant Techsystems Laptops 36 Alliant Techsystems Laptops 36 Alliant Techsystems Multifunction Centers 36 Alliant Techsystems Desktops - Tier 1 32 Allstate Insurance Company High End Sun Servers 31 Allstate Insurance Company High End Sun Servers 24 America Online Small Sun Servers 36 America Online Small Sun Servers 36 America Online Small Sun Servers 36 America Online Small Sun Servers 36 American Water Works Service Company, Inc. Oce Multifunction Centers 12 American Water Works Service Company, Inc. Oce Multifunction Centers 14 American Water Works Service Company, Inc. Oce Multifunction Centers 16 Argenbright, Inc. Cisco Datacom 36 Bank of America Midrange Sun Servers 42 Bank of the West Oce Multifunction Centers 33 Bank of the West Oce Multifunction Centers 22 Bank of the West Oce Multifunction Centers 22 Bank of the West Oce Multifunction Centers 28 Bank of the West Oce Multifunction Centers 31 Bank of the West Oce Multifunction Centers 33 BMO Nesbitt Burns Trading Corp. S.A. Midrange Sun Servers 33 Bon Secours - Memorial Regional Medical Center Infusion Therapy 44 Brinks Company Oce Multifunction Centers 25 Cargill, Inc Industrial Precision 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Canon Multifunction Centers 36 Cargill, Inc Multifunction Centers 36 Century Business Services Oce Multifunction Centers 29 Charleston Area Medical Center Canon Multifunction Centers 35 Charleston Area Medical Center Canon Multifunction Centers 35 Charleston Area Medical Center Konica Multifunction Centers 35 Charleston Area Medical Center Konica Multifunction Centers 37 Charleston Area Medical Center Konica Multifunction Centers 37 Cigna Oce Multifunction Centers 12 Cigna Oce Multifunction Centers 13 Cigna Oce Multifunction Centers 14 Cigna Oce Multifunction Centers 15 Cigna Oce Multifunction Centers 16 Convergys Corporation Dell Servers 32 Convergys Corporation Small HP Servers 34 Convergys Corporation Small Sun Servers 35 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Blade Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. Blade Servers 33 Cummins Inc. High End Sun Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. Blade Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Blade Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Blade Servers 36 Cummins Inc. High End Sun Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Small IBM Servers 36 Cummins Inc. Blade Servers 36 Cummins Inc. Small IBM Servers 36 Daimler Chrysler Small HP Servers 36 Daimler Chrysler Desktops - Tier 2 33 Daimler Chrysler Desktops - Tier 2 36 Daimler Chrysler Engineering Workstations 36 Daimler Chrysler Engineering Workstations 36 Daimler Chrysler Engineering Workstations 36 Daimler Chrysler Engineering Workstations 36 Daimler Chrysler Engineering Workstations 36 Daimler Chrysler Engineering Workstations 36 Daimler Chrysler Engineering Workstations 36 Del Monte Inventory Control Systems 44 Delphi Automotive Desktops - Tier 1 36 FedEx Ground Package System, Inc. Oce Multifunction Centers 13 FedEx Ground Package System, Inc. Oce Multifunction Centers 14 FedEx Ground Package System, Inc. Oce Multifunction Centers 16 FedEx Ground Package System, Inc. Oce Multifunction Centers 17 FedEx Ground Package System, Inc. Oce Multifunction Centers 20 FedEx Ground Package System, Inc. Oce Multifunction Centers 21 Firstgroup America Oce Multifunction Centers 13 Firstgroup America Oce Multifunction Centers 14 Firstgroup America Oce Multifunction Centers 16 Firstgroup America Oce Multifunction Centers 17 Firstgroup America Oce Multifunction Centers 27 Florida Blue Asset Tracking Systems 36 GE Aviation Datacom - Other 36 GE Aviation Ruggedized Laptops 36 Geico Desktops - Tier 1 24 Geico Ruggedized Laptops 27 Geico Small HP Servers 36 Geico Small HP Servers 33 Geico Small Sun Servers 33 Geico Digital Storage 27 Geico Small IBM Servers 33 Geico Small HP Servers 36 Geico Small IBM Servers 36 Geico Small IBM Servers 36 Geico Small HP Servers 36 Geico Digital Storage 36 Geico Small IBM Servers 36 Geico Ruggedized Laptops 33 Geico Small HP Servers 36 Geico Small HP Servers 36 Geico Ruggedized Laptops 36 General Atomics Aeronautical Digital Storage 36 General Atomics Aeronautical Digital Storage 36 General Atomics Aeronautical High End Sun Servers 36 General Atomics Aeronautical High End Sun Servers 36 General Atomics Aeronautical Tape Drives 29 General Atomics Aeronautical Digital Storage 11 General Atomics Aeronautical High End Sun Servers 19 General Dynamics Oce Multifunction Centers 30 Goodyear Tire & Rubber Company Small HP Servers 30 Goodyear Tire & Rubber Company Small HP Servers 30 Goodyear Tire & Rubber Company Desktops - Tier 1 30 Goodyear Tire & Rubber Company Desktops - Tier 1 30 Goodyear Tire & Rubber Company Datacom - Other 21 Goodyear Tire & Rubber Company Audio Visual 21 Goodyear Tire & Rubber Company Small IBM Servers 34 Goodyear Tire & Rubber Company High Vol & Spec Printers 35 Henry Schein Oce Multifunction Centers 16 Henry Schein Oce Multifunction Centers 17 Hofstra University Laptops 36 IST Management Services Konica Multifunction Centers 35 IST Management Services Konica Multifunction Centers 35 IST Management Services Konica Multifunction Centers 35 IST Management Services Konica Multifunction Centers 35 IST Management Services Konica Multifunction Centers 35 IST Management Services Konica Multifunction Centers 35 IST Management Services Konica Multifunction Centers 35 ITT Night Vision Digital Storage 36 ITT Night Vision Digital Storage 30 Kaiser Foundation Health Plan, Inc. Digital Storage 16 Kaiser Foundation Health Plan, Inc. Digital Storage 36 Kaiser Foundation Health Plan, Inc. Digital Storage 36 Kellogg Desktops - Tier 1 35 Liberty Mutual Insurance Oce Multifunction Centers 6 Liberty Mutual Insurance Oce Multifunction Centers 10 Liberty Mutual Insurance Oce Multifunction Centers 13 Liberty Mutual Insurance Oce Multifunction Centers 16 Liberty Mutual Insurance Oce Multifunction Centers 21 Liberty Mutual Insurance Oce Multifunction Centers 29 Liberty Mutual Insurance Oce Multifunction Centers 30 Lockheed Martin Corporation High End HP Servers 36 Lockheed Martin Corporation High End HP Servers 36 Marquardt School District Apple Desktops/Laptops 36 Marriott International Digital Storage 35 Mitsubishi Motors North America Small IBM Servers 36 Mitsubishi Motors North America Blade Servers 36 Mitsubishi Motors North America Cisco Datacom 36 Mitsubishi Motors North America Tape Libraries 36 Mitsubishi Motors North America Small IBM Servers 36 Mitsubishi Motors North America Datacom - Other 36 MobilePro Corp. WiFi 36 MobilePro Corp. WiFi 36 Motorola, Inc Ricoh Multifunction Centers 36 Motorola, Inc Ricoh Multifunction Centers 36 Motorola, Inc Ricoh Multifunction Centers 36 NBC Universal Graphic Workstations 33 NBC Universal Graphic Workstations 36 NBC Universal Digital Storage 36 NBC Universal Digital Storage 24 NBC Universal Graphic Workstations 36 NBC Universal Digital Storage 36 NBC Universal Audio Visual 36 NBC Universal Digital Storage 24 Norfolk Southern Corporation Oce Multifunction Centers 34 Norfolk Southern Corporation Oce Multifunction Centers 36 Northrop Grumman Engineering Workstations 36 Northrop Grumman Datacom - Other 36 Northrop Grumman Datacom - Other 36 Northrop Grumman Datacom - Other 36 Northrop Grumman Midrange HP Servers 36 Northrop Grumman Midrange HP Servers 36 Northrop Grumman Small HP Servers 35 Northrop Grumman Tape Libraries 36 Northrop Grumman Digital Storage 36 Northrop Grumman Datacom - Other 24 Perspectives Charter Schools Laptops 36 Pitney Bowes, Inc. Oce Multifunction Centers 16 Quick Loan Funding Desktops - Tier 1 35 Qwest Communications Misc High End Servers 36 Raytheon Company Desktops - Tier 1 28 Raytheon Company Small Sun Servers 30 Raytheon Company Small Sun Servers 33 Raytheon Company Small Sun Servers 30 Raytheon Company Datacom - Other 30 Raytheon Company Desktops - Tier 1 33 Raytheon Company Engineering Workstations 36 Raytheon Company Engineering Workstations 36 Raytheon Company Engineering Workstations 36 Raytheon Company Desktops - Tier 1 36 Select Medical Corporation Medical 36 Servicemaster Oce Multifunction Centers 8 Servicemaster Oce Multifunction Centers 9 Servicemaster Oce Multifunction Centers 10 Servicemaster Oce Multifunction Centers 11 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 SuperValu, Inc. Ricoh Multifunction Centers 36 Tecumseh Products Company Small Sun Servers 28 Tecumseh Products Company High End Sun Servers 28 Teknia Networks Small IBM Servers 12 UGI Utilities Small IBM Servers 36 UGI Utilities Blade Servers 36 UGO Networks Small Sun Servers 31 UGO Networks Laptops 31 Verso Paper Holding,LLC Inventory Control Systems 36 Verso Paper Holding,LLC Inventory Control Systems 36 Xerox Services Small Sun Servers 32 5 RESERVES Because the Partnership’s leases are on a “triple-net” basis, no permanent reserve for maintenance and repairs has been established from the offering proceeds. However, the General Partner, in its sole discretion, may retain a portion of the cash flow and net disposition proceeds available to the Partnership for maintenance, repairs and working capital. There are no limitations on the amount of cash flow and net disposition proceeds that may be retained as reserves. Since no reserve will be established, if available cash flow of the Partnership is insufficient to cover the Partnership’s operating expenses and liabilities, it may be necessary for the Partnership to obtain additional funds by refinancing its equipment or borrowing. The Partnership’s operating expenses (including legal fees) decreased approximately $441,000 during 2012 and cash flows were sufficient to cover all expenses and liabilities. GENERAL RESTRICTIONS Under the Partnership Agreement, the Partnership is not permitted, among other things, to: (a) invest in junior trust deeds unless received in connection with the sale of an item of equipment in an aggregate amount that does not exceed 30% of the assets of the Partnership on the date of the investment; (b) invest in or underwrite the securities of other issuers; (c) acquire any equipment for units; (d) issue senior securities (except that the issuance to lenders of notes or other evidences of indebtedness in connection with the financing or refinancing of equipment or the Partnership’s business shall not be deemed to be the issuance of senior securities); (e) make loans to any person, including the General Partner or any of its affiliates, except to the extent a conditional sales contract constitutes a loan; (f) sell or lease any equipment to, lease any equipment from, or enter into any sale- leaseback transactions with, the General Partner or any of its affiliates; or (g) give the General Partner or any of its affiliates an exclusive right or employment to sell the Partnership’s equipment. The General Partner has also agreed in the Partnership Agreement to use its best efforts to assure that the Partnership shall not be deemed an “investment company” as such term is detained in the Investment Company Act of 1940. The General Partner and its affiliates may engage in other activities, whether or not competitive with the Partnership. The Partnership Agreement provides, however, that neither the General Partner nor any of its affiliates may receive any rebate or “give up” in connection with the Partnership’s activities or participate in reciprocal business arrangements that circumvent the restrictions in the Partnership Agreement against dealings with affiliates. EMPLOYEES The Partnership had no employees during 2012 and received administrative and other services from a related party, Commonwealth Capital Corp. (“CCC”), which had 69 employees as of December 31, 2012. ITEM 1A: RISK FACTORS NOT APPLICABLE ITEM 1B: UNRESOLVED STAFF COMMENTS NONE ITEM 2: PROPERTIES NONE ITEM 3: LEGAL PROCEEDINGS Allied Health Care Services As previously disclosed in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2011, management had fully impaired all equipment and reserved for all accounts receivable related to the lease to Allied Health Care Services, Inc. (“Allied”), due to the bankruptcy of Allied and the criminal conviction of its founder for fraud. There have been no material changes in the status of Allied’s bankruptcy or in the likelihood of recovering available assets since the date of the Partnership’s annual report. The deadline for the bankruptcy trustee to pursue adversary claims against certain creditors has expired, including extensions. The bankruptcy trustee cannot seek to claim the Partnership's payments received from Allied, therefore the Partnership has no exposure to such potential claims. SEC and FINRA Review In August 2012 CCC, the Partnership’s Sponsor and parent of the General Partner, received communication from the staff of the U.S. Securities and Exchange Commission with respect to the interpretation and application of the term "control person" with regards to the limits on reimbursement of certain expenses. The staff had also indicated on their communication that they are not suggesting any improper intent or a wilfful violation. The staff of FINRA raised similar and other issues during its follow-up inspection. As a result of ongoing correspondence and conversations, Commonwealth voluntarily provided clarifying information, and clarifying changes that have been made in disclosures in registration and other documents used by funds. The General Partner also instituted significantly enhanced controls and procedures to document the processing and allocation of expenses. Management believes that resolution of these issues with these agencies will not result in any adverse financial impact on the Partnership, CCC is involved in discussions with staff members to finalize a resolution of these matters, but no assurance can be provided until resolution comes to conclusion. ITEM 4: MINE SAFETY DISCLOSURES NOT APPLICABLE PART II ITEM 5: MARKET FOR THE REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There is no public market for the units nor is it anticipated that one will develop. As of December 31, 2012, there were 887holders of units. The units are not listed on any exchange or permitted to trade on any over-the-counter market. In addition, there are substantial restrictions on the transferability of units. GENERAL LIMITATIONS Units cannot be transferred without the consent of the General Partner, which may be withheld in its discretion according to the Partnership Agreement. The General Partner monitors transfers of units in an effort to ensure that all transfers are within certain safe harbors promulgated by the IRS to furnish guidance regarding publicly traded partnerships. These safe harbors limit the number of transfers that can occur in any one year. The General Partner intends to cause the Partnership to comply with the safe harbor that permits nonexempt transfers and redemptions of units of up to five percent of the total outstanding interest in the Partnership’s capital or profits in any one year. REDEMPTION PROVISION The Partnership may, at the sole discretion of the General Partner, repurchase a number of the outstanding units pursuant to its limited redemption plan. On a semi-annual basis, the General Partner, at its discretion, may establish an amount for redemption, generally not to exceed two percent of the outstanding units per year, subject to the General Partner’s good faith determination that such redemptions will not (a) cause the Partnership to be taxed as a corporation under Section 7704 of the Code or (b) impair the capital or operations of the Partnership. (The Partnership may redeem units in excess of the two percent limitation if, in the good faith judgment of the General Partner, the conditions imposed in the preceding sentence would remain satisfied.) The redemption price for units will be 105% of the selling Limited Partner’s adjusted capital contributions attributable to the units for sale. Following the determination of the annual redemption amount, redemptions will occur on a semi-annual basis and all requests for redemption, which must be made in writing, must be on file as of the record date in which the redemption is to occur. The General Partner will maintain a master list of requests for redemption with priority being given to units owned by estates, followed by IRAs and Qualified Plans. All other requests will be considered in the order received. Redemption requests made by or on behalf of Limited Partners who are not affiliated with the General Partner or its affiliates will be given priority over those made by Limited Partners who are affiliated with the General Partner or its affiliates. All redemption requests will remain in effect until and unless canceled, in writing, by the requesting Limited Partner(s). The Partnership began to accept redemption requests beginning 30 months following the termination of the public offering of its units. There will be no limitations on the period of time that a redemption request may be pending prior to its being granted. Limited Partners will not be required to hold their interest in the Partnership for any specified period prior to their making a redemption request. In order to make a redemption request, Limited Partners will be required to advise the General Partner in writing of such request. Upon receipt of such notification, the Partnership will provide detailed forms and instructions to complete the request. During the year ended December 31, 2012, no redemptions of limited partnership units occurred. During the year ended December 31, 2011,limited partners redeemed 832 units of the partnership for a total redemption price of approximately $5,000 in accordance with the terms of the limited partnership agreement. EXEMPT TRANSFERS The following seven categories of transfers are exempt transfers for purposes of calculating the volume limitations imposed by the IRS and will generally be permitted by the General Partner: transfers in which the basis of the unit in the hands of the transferee is determined, in whole or in part, by reference to its basis in the hands of the transferor (for example, units acquired by corporations in certain reorganizations, contributions to capital, gifts of units, units contributed to another partnership, and nonliquidating as well as liquidating distributions by a parent partnership to its partners of interests in a sub partnership); transfers at death; transfers between members of a family (which include brothers and sisters, spouse, ancestors, and lineal descendants); transfers resulting from the issuance of units by the Partnership in exchange for cash, property, or services; transfers resulting from distributions from qualified plans; any transfer by a Limited Partner in one or more transactions during any 30-day period of units representing in the aggregate more than five percent of the total outstanding interests in capital or profits of the Partnership; and transfers by one or more partners representing in the aggregate fifty percent (50%) or more of the total interests in partnership’s capital or profits in one transaction or a series of related transactions. ADDITIONAL RESTRICTIONS ON TRANSFER Limited Partners who wish to transfer their units to a new beneficial owner are required to pay the Partnership up to $50 for each transfer to cover the Partnership’s cost of processing the transfer application and take such other actions and execute such other documents as may be reasonably requested by the General Partner. There is no charge for re-registration of a certificate in the event of a marriage, divorce, death, or transfer to a trust so long as the transfer is not a result of a sale of the units. In addition, the following restrictions apply to each transfer: (i) no transfer may be made if it would cause 25% or more of the outstanding units to be owned by benefit plans; and (ii) no transfer is permitted unless the transferee obtains such governmental approvals as may reasonably be required by the General Partner, including without limitation, the written consents of the Pennsylvania Securities Commissioner and of any other state securities agency or commission having jurisdiction over the transfer. 6 ALLOCATION AND DISTRIBUTION BETWEEN THE GENERAL PARTNER AND THE LIMITED PARTNERS Cash distributions, if any, are made quarterly on March 31, June 30, September 30, and December 31 of each year. Distributions are made 99% to the Limited Partners and 1% to the General Partner until the Limited Partners have received an amount equal to their capital contributions plus the priority return of 10% per annum; thereafter, cash distributions will be made 90% to Limited Partners and 10% to the General Partner. Distributions made in connection with the liquidation of the Partnership or a Partner’s units will be made in accordance with the Partner’s positive capital account balance as determined under the Partnership Agreement and Treasury Regulations. The priority return is calculated on the Limited Partners’ adjusted capital contributions for their units. The adjusted capital contributions will initially be equal to the amount paid by the Limited Partners for their units. If distributions at any time exceed the priority return, the excess will reduce the adjusted capital contributions, decreasing the base on which the priority return is calculated. If the proceeds resulting from the sale of any equipment are reinvested in equipment, sufficient cash will be distributed to the Partners to pay the additional federal income tax resulting from such sale for a Partner in a 35% federal income tax bracket or, if lower, the maximum federal income tax rate in effect for individuals for such taxable year. Generally, the General Partner is allocated net profits equal to its cash distributions (but not less than one percent of net profits) and the balance is allocated to the Limited Partners. Net profits arising from transactions in connection with the termination or liquidation of the Partnership are allocated in the following order: (1) First, to each Partner in an amount equal to the negative amount, if any, of his capital account; (2) Second, an amount equal to the excess of the proceeds which would be distributed to the Partners based on the operating distributions to the Partners over the aggregate capital accounts of all the Partners, to the Partners in proportion to their respective shares of such excess, and (3) Third, with respect to any remaining net profits, to the Partners in the same proportions as if the distributions were operating distributions. Net losses, if any, are in all cases allocated 99% to the Limited Partners and 1% to the General Partner. Net profits and net losses are computed without taking into account, in each taxable year of the Partnership, any items of income, gain, loss or deduction required to be specially allocated pursuant to Section 704(b) of the Code and the Treasury Regulation promulgated thereunder. No Limited Partner is required to contribute cash to the capital of the Partnership in order to restore a closing capital account deficit, and the General Partner has only a limited deficit restoration obligation under the Partnership Agreement. Distributions in the following approximate amounts were paid to the Limited Partners during the year 2012 and 2011: Quarter Ended March 31 $ - $ June 30 - - September 31 - - December 31 - - Total $ - $ The General Partner continues to suspend distributions, as part of an aggressive work out plan of reinvestment and recovery for lost equity experienced during the litigation process with Mobile Pro/City of Tempe.The General Partner will reassess the funding of limited partner distributions on a quarterly basis, throughout 2013. ALLOCATIONS AND DISTRIBUTIONS AMONG THE LIMITED PARTNERS Cash available for distribution that is allocable to the Limited Partners is apportioned among and distributed to them solely with reference to the number of units owned by each as of the record date for each such distribution. Net profits, net losses and cash available for distribution allocable to the Limited Partners is apportioned among them in accordance with the number of units owned by each. In addition, where a Limited Partner transfers units during a taxable year, the Limited Partner may be allocated net profits for a period for which such Limited Partner does not receive a corresponding cash distribution. ITEM 6: SELECTED FINANCIAL DATA NOT APPLICABLE ITEM 7: MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our current financial position and results of operations. This discussion should be read together with the Partnership’s financial statements contained under Item 8 of this Annual report on Form 10-K. This discussion should also be read in conjunction with the disclosures above regarding “Forward-Looking Statements.” INTRODUCTION We were formed on May 19, 2003 for the purpose of acquiring various types of business-essential technology equipment, including computer information technology, telecommunications, medical technology, inventory management and other similar capital equipment. We offered for sale up to 1,250,000 units of the limited partnership at the purchase price of $20 per unit (the “offering”). We reached the minimum offering amount, broke escrow and commenced operations on March 14, 2005. The offering terminated on February 24, 2006 with 1,249,951 units ($24,957,862 net of transaction costs of $41,158) sold. Our management team consists of the officers of our corporate General Partner, Commonwealth Income & Growth Fund, Inc. We have utilized the net proceeds of our public offering to purchase equipment that is subject to leases with businesses throughout the United States. We have also utilized debt financing (not in excess of 30% of the aggregate cost of the equipment owned or subject to conditional sales contracts at the time the debt is incurred) to purchase additional equipment. We acquire and lease equipment principally to U.S. corporations and other institutions pursuant to operating leases. We retain the flexibility to enter into full payout net leases and conditional sales contracts, but have not done so. COMPETITIVE OUTLOOK As discussed in “Competition” in Item 1 above, the commercial leasing and financing industry is highly competitive and is characterized by competitive factors that vary based upon product and geographic region. We compete primarily on the basis of pricing, terms and structure, particularly on structuring flexible, responsive, and customized financing solutions for our customers. Our investments are often made directly rather than through competition in the open market. This approach limits the competition for our typical investment, which is intended to enhance returns. We believe our investment model will represent the best way for individual investors to participate in investing in business-essential equipment. Nevertheless, to the extent that our competitors compete aggressively on any combination of the foregoing factors, our results could be adversely impacted. PRINCIPAL INVESTMENT OBJECTIVES Our principal investment objectives are to: (a) acquire, lease and sell equipment to generate revenues from operations sufficient to provide annual cash distributions to our limited partners; (b) preserve and protect limited partners’ capital; (c) use a portion of cash flow and net disposition proceeds derived from the sale, refinancing or other disposition of equipment to purchase additional equipment; and (d) refinance, sell or otherwise dispose of equipment in a manner that will maximize proceeds. INDUSTRY OVERVIEW We invest in various types of domestic information technology equipment leases located solely within the United States. Our investment objective is to acquire primarily high technology equipment. We believe that dealing in high technology equipment is particularly advantageous due to a robust aftermarket. Information technology has developed rapidly in recent years and is expected to continue to do so. Technological advances have permitted reductions in the cost of computer processing capacity, speed, and utility. In the future, the rate and nature of equipment development may cause equipment to become obsolete more rapidly. In an effort to mitigate this risk our portfolio manager attempts to diversify our fund through the acquisition of different types of equipment, staggered lease maturities, various lessees, businesses located throughout the U.S., and industries served. We also acquire high technology medical, telecommunications and inventory management equipment. Our General Partner seeks to maintain an appropriate balance and diversity in the types of equipment acquired. The market for high technology medical equipment is growing each year. Generally, this type of equipment has a longer useful life. This allows for increased re-marketability, if it is returned before its economic or announcement cycle is depleted. The Equipment Lease Finance Association (“ELFA”) Monthly Leasing and Finance Index which reports economic activity for the $725 billion equipment finance sector, showed overall new business volume for the year end increased 14% relative to the same period of 2011.Credit quality continued to improve as the rate of receivables aged in excess of 30 days decreased to its lowest level in the last two years at 1.6%. Additionally, charge-offs declined 14.3% for the year.More than 72% of ELFA reporting members reported submitting more transactions for approval during the month of December.According to the Equipment Lease Foundation, growth for 2013 is forecast at 2.9%. Our business is directly impacted by factors such as economic, political, and market conditions, broad trends in industry and finance, legislative and regulatory changes, changes in government monetary and fiscal policies, and inflation, all of which are beyond our control. During 2012 we continued to experience a modest strengthening in the global economy.As we move into 2013 we expect this moderate recovery to continue, subject of course, to events that may be experienced in Europe and elsewhere throughout the globe. Given these circumstances, we believe companies overall, will continue to increasingly turn to leasing, as a financing solution.It is our belief that companies lease business-essential equipment because leasing can provide many benefits to a company. The number one benefit of leasing that we see is that there is no large outlay of cash required. Therefore, companies can preserve their working capital, lease equipment, which is an expense item, have the flexibility to upgrade the equipment when needed, and have no risk of obsolescence. Because we expect leasing to remain an attractive financing solution for American businesses during the next 12 months, we feel that our ability to increase our portfolio size and leasing revenues during that period will remain strong. 7 CRITICAL ACCOUNTING POLICIES AND USE OF ESTIMATES Our management’s discussion and analysis of our financial condition and results of operations is based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. Management’s estimates are based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that our critical accounting policies affect our more significant judgments and estimates used in the preparation of our financial statements. Revenue Recognition Through December 31, 2012, we have solely entered into operating leases. Lease revenue is recognized on a monthly straight-line basis which is in accordance with the terms of the lease agreement. Upon the end of the lease term, if the lessee has not met the return conditions as set out in the lease, the Partnership is entitled, in certain cases, to additional compensation from the lessee. The Partnership’s accounting policy for recording such payments is to treat them as revenue. Gain or losses from sales of leased and off lease equipment are recorded on a net basis in the Fund’s Statement of Operations. Our leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. Long Lived Assets Depreciation on equipment for financial statement purposes is based on the straight-line method estimated generally over useful lives of two to four years. Once an asset comes off lease or is re-leased, the Partnership reassesses the useful life of an asset. The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset then impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset. Residual values are determined by management and are calculated using information from both internal and external sources, as well as other economic indicators. Reimbursable Expenses Reimbursable expenses, which are charged to us by CCC in connection with our administration and operation, are allocated to us based upon several factors including, but not limited to, the number of investors, compliance issues, and the number of existing leases. For example, if one partnership has more investors than another program sponsored by CCC, then higher amounts of expenses related to investor services, mailing and printing costs will be allocated to that partnership. Also, while a partnership is in its offering stage, higher compliance costs are allocated to it than to a program not in its offering stage, as compliance resources are utilized to review incoming investor suitability and proper documentation. Finally, lease related expenses, such as due diligence, correspondence, collection efforts and analysis staff costs, increase as programs purchase more leases, and decrease as leases terminate and equipment is sold. All of these factors contribute to CCC’s determination as to the amount of expenses to allocate to us or to other sponsored programs. All of our reimbursable expenses are expensed as they are incurred. Lease Income Receivable Lease income receivable includes current lease income receivable net ofallowances for uncollectible amounts.The Partnership monitors lease income receivable to ensure timely and accurate payment by lessees.Its Lease Relations department is responsible for monitoring lease income receivable and, as necessary, resolving outstanding invoices. The Partnership reviews a customer’s credit history before extending credit. The Partnership may establish an allowance for uncollectible lease income receivable based upon the credit risk of specific customers, historical trends and other information when the analysis indicates that the probability of full collection is unlikely. The Partnership writes off its accounts receivable when it determines that it is uncollectible and all economically sensible means have been exhausted. RECENT ACCOUNTING PRONOUNCEMENTS Information regarding recent accounting pronouncements is included in Note 2 to the financial statements, Summary of Significant Accounting Policies, as set forth in Part II, Item 8, Financial Statements and Supplementary Data. LIQUIDITY AND CAPITAL RESOURCES Our primary sources of cash for the years ended December 31, 2012 and 2011 were generated by operating activities of approximately $65,000 and $1,134,000, respectively, which includes a net loss of approximately $67,000 and $1,707,000 respectively, and proceeds from the sale of equipment of approximately $163,000 and $478,000, respectively. The return of escrow restricted cash of approximately $960,000 was also a source of source of cash during 2012. Borrowings from affiliate for approximately $512,000 was also a source of cash during 2011. Our primary uses of cash for the year ended December 31, 2012 were for capital expenditures for new equipment of approximately $815,000 and payments on borrowings from affiliate of approximately $407,000. Our primary uses of cash for the year ended December 31, 2011 were for capital expenditures of approximately $575,000, distributions to partners of approximately $448,000 and financing of escrow – restricted cash of approximately $960,000. For the years ended December 31, 2012 and 2011, depreciation and amortization expenses were approximately $1,123,000 and $1,939,000, respectively. Additionally, other non-cash activities included in the determination of net loss include direct payments of lease income by lessees to banks of approximately $493,000 and $187,000, respectively, gain on sale of equipment of approximately $111,000 and $100,000, respectively. Bad debt expense of approximately $3,000 and$13,000 was recorded during the years ended December 31, 2012 and 2011, respectively. As we continue to acquire equipment for the equipment portfolio, operating expenses may increase, but because of our investment strategy of leasing equipment primarily through triple-net leases, we avoid operating expenses related to equipment maintenance or taxes. We intend to invest approximately $2,000,000 in additional equipment during 2013, primarily through debt financing. At December 31, 2012, cash was held in three bank accounts maintained at one financial institution with an aggregate balance of approximately $153,000. Bank accounts are federally insured up to $250,000, while pursuant to the Dodd/Frank Act of 2010, some accounts are fully insured by the FDIC. At December 31, 2012 and 2011, the total cash bank balance was as follows: Balance at December 31 Total bank balance $ $ FDIC insured ) (205,000 ) Uninsured amount $
